DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 thru 8, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chi et al. US 2011/0309492 A1 in view of Akram et al. US 6,294,837 B1.  Chi discloses (see, for example, FIG. 1) a semiconductor device package 100 comprising a substrate 102, first metallization layer 124, second metallization layer 118, metal bump 130, and a divot 112.  In paragraph [0040], Chi discloses the substrate 102 being silicon (i.e. semiconductor substrate).  In FIG. 1, Chi disclose the second metallization layer 118 being partially embedded in the substrate 102, and electrically coupled to the first metallization layer 124.  Chi does not disclose the metal bump being directly aligned with the divot.  However, Akram discloses (see, for example, FIGURE 1D) a semiconductor device package comprising a metal bump 38 being directly aligned with a divot 12.  It would have been obvious to one of ordinary skill in the art to have the metal bump being directly aligned with the divot in order to reduce the entire divot/metallization/metal bump into a uniform structure, and therefore maintain constant spacing between the metal bumps.  
Regarding claim 2-4, Chi in view of Akram does not clearly disclose the substrate having a depth not more than 15 um, not more than 10 um, and not more than 5 um.  However, it was well known in the art to make devices as small as possible in order to maximize the use of space.  It would have been obvious to one of ordinary skill in the art at the time of invention was made 
Regarding claim 5, see, for example, FIG. 17 wherein Chi shows a first semiconductor device package 1704, which is connected to another second semiconductor device package 1702 by way of a metal bump without using a through-silicon via.  Further, the limitation “configured to electrically couple to a second semiconductor device package without a through-silicon via” is not a positive limitation, and does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.
Regarding claim 6, see, for example, FIG. 17 wherein Chi discloses a first semiconductor package 1704 which is coupled to a second semiconductor package 1702 by way of a metal bump.  Further, the limitation “wherein the portion of the second metallization layer is configured to electrically couple to a second semiconductor device package without using a TSV” is not a positive limitation, and does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  
Regarding claim 7, see, for example, FIG. 1 wherein Chi discloses a passivation layer 126.
Regarding claim 8, see, for example, FIG. 1 wherein Chi discloses a dielectric layer 108.
Regarding claim 14, see, for example, FIG. 1 wherein Chi discloses a semiconductor device package 100 comprising a substrate 102, first metallization layer 124, second metallization layer 118, third metallization layer 116, metal bump 130, and a divot 112.  

s 9, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chi et al. US 2011/0309492 A1 in view of Akram et al. US 6,294,837 B1 as applied to claims 1-8, and 14 above, and further in view of Lee et al. US 2019/0238134 A1.  Chi in view of Akram does not disclose the metal bump including an indium metal bump.  However, Lee discloses (see, for example, Fig. 27B) a semiconductor device package comprising a metal bump 569.  In paragraph [0940], Lee discloses the metal bump 569 may be indium.  It would have been obvious to one of ordinary skill in the art at the time of invention was made to have the metal bump including an indium metal bump in order to utilize its lower melting point and therefore minimize stress in the package, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
	Regarding claim 13, see, for example, paragraph [0870] wherein Lee discloses copper. It would have been obvious to one of ordinary skill in the art at the time of invention was made to have the second metallization layer including copper because of its strong conductive properties, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
	Regarding claim 15, see, for example, paragraph [0870] wherein Lee discloses copper. It would have been obvious to one of ordinary skill in the art at the time of invention was made to have the third metallization layer including copper because of its strong conductive properties, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chi et al. US 2011/0309492 A1 in view of Akram et al. US 6,294,837 B1 as applied to claims 1-8, and 14 above, and further in view of Gong et al. US 2018/0233462 A1.  Chi in view of Akram does not clearly disclose the first metallization layer including aluminum.  However, it was well known in the art to use aluminum for its strong conductive properties and its stable structure.  Gong discloses (see, for example, paragraph [0018]) using aluminum pads.  It would have been obvious to one of ordinary skill in the art at the time of invention was made to use aluminum in order to have strong electrical conductivity and structure, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Allowable Subject Matter
5.	Claims 10, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
6.	Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

INFORMATION ON HOW TO CONTACT THE USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE LEE whose telephone number is (571)272-1733.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Eugene Lee
April 6, 2021
/EUGENE LEE/Primary Examiner, Art Unit 2815